UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7943


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYREE LAMAR SLADE, a/k/a Ovious Mcfly,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00024-JPJ-5)


Submitted:   April 19, 2016                 Decided: April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyree Lamar Slade, Appellant Pro Se.  Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

     Tyree    Lamar    Slade   appeals     the   district       court’s    order

denying his 18 U.S.C. § 3582 (2012) motion.                  We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Slade, No. 1:08-cr-00024-JPJ-5 (W.D. Va. Nov. 20, 2015).                      We

dispense     with    oral   argument   because        the    facts   and   legal

contentions    are    adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2